NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WALTER ENRIQUE RODRIGUEZ-                       No.    20-70859
ALFARO,
                                                Agency No. A095-790-176
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Walter Enrique Rodriguez-Alfaro, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Rodriguez-Alfaro

established changed or extraordinary circumstances to excuse his untimely asylum

application. See 8 C.F.R. § 1208.4(a)(4)-(5). Thus, Rodriguez-Alfaro’s asylum

claim fails.

      In his opening brief, Rodriguez-Alfaro does not challenge the agency’s

adverse credibility determination. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). In the absence of credible testimony, we deny the

petition for review as to Rodriguez-Alfaro’s withholding of removal claim.

      Substantial evidence supports the agency's denial of Rodriguez-Alfaro’s

CAT claim because it was based on the same evidence found not credible, and he

does not point to any other record evidence that compels the conclusion that it is

more likely than not he would be tortured by or with the consent or acquiescence

of the government if returned to El Salvador. See Shrestha v. Holder, 590 F.3d

1034, 1048-49 (9th Cir. 2010).




                                          2                                   20-70859
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    20-70859